Case 1:21-cv-01951-EK-VMS Document 1 Filed 04/12/21 Page 1 of 10 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

 Sarah Salamon, individually and on behalf of all others
 similarly situated;                                                    Civil Action No: 1:21-cv-1951
                                           Plaintiff,
                                                                        CLASS ACTION COMPLAINT

                                                                        DEMAND FOR JURY TRIAL




        -v.-
 Zwicker & Associates, P.C.,

                                        Defendant(s).


Plaintiff Sarah Salamon (hereinafter referred to as “Plaintiff”) brings this Class Action Complaint

by and through her attorneys, Stein Saks, PLLC, against Defendant Zwicker & Associates, P.C.

(hereinafter referred to as “Defendant”), individually and on behalf of a class of all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff's personal knowledge.

                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (“the FDCPA”) in 1977 in

   response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was concerned

   that "abusive debt collection practices contribute to the number of personal bankruptcies, to

   material instability, to the loss of jobs, and to invasions of individual privacy." Id. Congress

   concluded that "existing laws…[we]re inadequate to protect consumers," and that "'the effective



                                                                                                     1
Case 1:21-cv-01951-EK-VMS Document 1 Filed 04/12/21 Page 2 of 10 PageID #: 2




  collection of debts" does not require "misrepresentation or other abusive debt collection

  practices." 15 U.S.C. §§ 1692(b) & (c).

     2.      Congress explained that the purpose of the Act was not only to eliminate abusive

  debt collection practices, but also to "insure that those debt collectors who refrain from using

  abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

  determining that the existing consumer protection laws ·were inadequate. Id § l692(b), Congress

  gave consumers a private cause of action against debt collectors who fail to comply with the

  Act. Id. § 1692k.

                                 JURISDICTION AND VENUE

     3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

  15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over the State law claims in this

  action pursuant to 28 U.S.C. § 1367(a).

     4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

  where the Plaintiff resides, as well as where a substantial part of the events or omissions giving

  rise to the claim occurred.

                                  NATURE OF THE ACTION

     5.      Plaintiff brings this class action on behalf of a class of consumers under § 1692 et

  seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt Collections

  Practices Act ("FDCPA"), and

     6.      Plaintiff is seeking damages and declaratory relief.

                                             PARTIES

     7.      Plaintiff is a resident of the State of New York, County of Kings.

     8.      Defendant is a "debt collector" as the phrase is defined in 15 U.S.C. § 1692(a)(6).



                                                2
Case 1:21-cv-01951-EK-VMS Document 1 Filed 04/12/21 Page 3 of 10 PageID #: 3




     9.      Upon information and belief, Defendant uses the mail, telephone, and facsimile and

  regularly engages in business the principal purpose of which is to attempt to collect debts alleged

  to be due another.

                                        CLASS ALLEGATIONS

     10.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

  P. 23(a) and 23(b)(3).

     11.     The Class consists of:

             a. all individual consumers;

             b. to whom Defendant sent a collection letter attempting to collect a consumer debt;

             c. for which the debt had already become a judgement;

             d. that failed to include any information regarding the accrual of interest, fees and/or

                 costs associated with a judgment;

             e. which letter was sent on or after a date one (1) year prior to the filing of this

                 action and on or before a date twenty-one (2l) days after the filing of this action.

     12.     A sub-class consists of:

             a. all individual consumers;

             b. to whom Defendant sent a collection letter attempting to collect a consumer debt;

             c. for which the debt had already become a judgement;

             d. that failed to include any identifying information such as an Index number

                 associated with the case to which the judgment relates;

             e. which letter was sent on or after a date one (1) year prior to the filing of this

                 action and on or before a date twenty-one (2l) days after the filing of this action.




                                                3
Case 1:21-cv-01951-EK-VMS Document 1 Filed 04/12/21 Page 4 of 10 PageID #: 4




     13.     The identities of all class members and sub-class members are readily ascertainable

  from the records of Defendant and those companies and entities on whose behalf they attempt

  to collect and/or have purchased debts.

     14.     Excluded from the Plaintiff Class and sub-class are the Defendant and all officers,

  members, partners, managers, directors and employees of the Defendant and their respective

  immediate families, and legal counsel for all parties to this action, and all members of their

  immediate families.

     15.     There are questions of law and fact common to the Plaintiff Class and sub-class,

  which common issues predominate over any issues involving only individual class members.

  The principal issue is whether the Defendants' written communications to consumers, in the

  forms attached as Exhibit A, violate 15 U.S.C. § l692e and § l692g.

     16.     The Plaintiff’s claims are typical of the class members and sub-class members, as all

  are based upon the same facts and legal theories. The Plaintiff will fairly and adequately protect

  the interests of the Plaintiff Class and sub-class defined in this complaint. The Plaintiff has

  retained counsel with experience in handling consumer lawsuits, complex legal issues, and class

  actions, and neither the Plaintiff nor her attorneys have any interests, which might cause them

  not to vigorously pursue this action.

     17.     This action has been brought, and may properly be maintained, as a class action

  pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

  well-defined community interest in the litigation:

             a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                 that the Plaintiff Class and sub-class defined above is so numerous that joinder

                 of all members would be impractical.



                                                4
Case 1:21-cv-01951-EK-VMS Document 1 Filed 04/12/21 Page 5 of 10 PageID #: 5




           b. Common Questions Predominate: Common questions of law and fact exist as

              to all members of the Plaintiff Class and sub-class and those questions’

              predominance over any questions or issues involving only individual class

              members. The principal issue is whether the Defendants' written communications

              to consumers, in the forms attached as Exhibit A violate 15 U.S.C. § l692e and §

              l692g.

           c. Typicality: The Plaintiff’s claims are typical of the claims of the class members

              and sub-class members. The Plaintiff and all members of the Plaintiff Class sub-

              class have claims arising out of the Defendants' common uniform course of

              conduct complained of herein.

           d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

              class members and sub-class members insofar as Plaintiff has no interests that

              are adverse to the absent class members. The Plaintiff is committed to vigorously

              litigating this matter. Plaintiff has also retained counsel experienced in handling

              consumer lawsuits, complex legal issues, and class actions. Neither the Plaintiff

              nor her counsel have any interests which might cause them not to vigorously

              pursue the instant class action lawsuit.

           e. Superiority: A class action is superior to the other available means for the fair

              and efficient adjudication of this controversy because individual joinder of all

              members would be impracticable. Class action treatment will permit a large

              number of similarly situated persons to prosecute their common claims in a single

              forum efficiently and without unnecessary duplication of effort and expense that

              individual actions would engender.



                                             5
Case 1:21-cv-01951-EK-VMS Document 1 Filed 04/12/21 Page 6 of 10 PageID #: 6




     18.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

  is also appropriate in that the questions of law and fact common to members of the Plaintiff

  Class and sub-class predominate over any questions affecting an individual member, and a class

  action is superior to other available methods for the fair and efficient adjudication of the

  controversy.

     19.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

  the time of class certification motion, seek to certify a class(es) only as to particular issues

  pursuant to Fed. R. Civ. P. 23(c)(4).


                                     FACTUAL ALLEGATIONS

     20.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  numbered above herein with the same force and effect as if the same were set forth at length

  herein.

     21.     Some time prior to January 6, 2021, an obligation was allegedly incurred to a

  creditor, American Express.

     22.     Upon information and belief, American Express received a judgment related to the

  underlying debt.

     23.     Upon information and belief, American Express retained Defendant Zwicker &

  Associates, a Law Firm, to act as their agent in collecting the subject debt from the Plaintiff.

     24.     The subject debt arose out of a credit card debt. The subject debt was incurred by

  Plaintiff solely for personal, household or family purposes.

     25.     The Plaintiff is a “consumer” as defined by 15 U.S.C.§ 1692a (3).

     26.     The subject obligation is consumer-related, and therefore a "debt" as defined by 15

  U.S.C.§ 1692a (5).


                                                6
Case 1:21-cv-01951-EK-VMS Document 1 Filed 04/12/21 Page 7 of 10 PageID #: 7




         27.   Defendant was contracted for the purpose of collecting the subject debt on behalf of

  American Express. Therefore, Defendant is a “debt collector” as defined by 15 U.S.C.§ 1692a

  (6).

                              Violations – January 6, 2021 Collection Letter

         28.   On or about January 6, 2021, Defendant sent the Plaintiff a collection letter (the

  “Letter”) regarding the alleged debt owed to American Express. (See Letter at Exhibit A.)

         29.   Towards the top of the letter, it states (Exhibit A):

                              BALANCE DUE: $674.26

         30.   Defendant further states that the letter relates to “the Judgment” connected with the

  referenced balance.

         31.   However, Defendant failed to advise the Plaintiff that since this debt has become a

  judgment, the total amount due will continually increase by the accrual of interest, which began

  from the date of the entry of judgment and will continue until the judgment is paid.

         32.   Furthermore, Defendant failed to include the Index number associated with the

  Judgment referenced in the letter.

         33.   By failing to include the Index number, the Plaintiff is unable to ascertain if there is

  actually a judgment, and how much would be currently owed as a result of the judgement.

         34.   As a result, the Plaintiff incurred an informational injury as Defendant misstated the

  balance due by failing to include the fact that interest would continue to accrue from the date of

  the entry of judgment.

         35.   Secondly, the Plaintiff was left confused as to which Judgment the Defendant

  referred. As this was the first letter sent by Defendant to the Plaintiff, the plaintiff was unfamiliar

  with the law firm and unaware of any connection between the Defendant and American Express.



                                                  7
Case 1:21-cv-01951-EK-VMS Document 1 Filed 04/12/21 Page 8 of 10 PageID #: 8




     36.     As a result of Defendant’s deceptive, misleading and unfair debt collection practices,

  Plaintiff has been damaged.

                                           COUNT I

VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

     37.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     38.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     39.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

     40.     Defendant violated §1692e:

             a. As the letter falsely represents the true amount of the debt in violation of §1692e

                 (2); and

             b. As the letter falsely represents the character and legal status of the debt in

                 violation of §1692e(2)(A); and

             c. By making a false and misleading representation in violation of §1692e(10).

     41.     By reason thereof, Defendant is liable to Plaintiff for judgment in that Defendant

  conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys’ fees.




                                                8
Case 1:21-cv-01951-EK-VMS Document 1 Filed 04/12/21 Page 9 of 10 PageID #: 9




                                              COUNT II

VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692g
                               et seq.

      42.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

      43.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

      44.     Pursuant to 15 U.S.C. §1692g(a), a debt collector must provide notice of a debt,

  including the amount of the debt.

      45.     Defendant violated §1692g(a):

              a. As the letter falsely represents the true amount and identity of the debt in

                  violation of §1692g(a)(1)

      46.     By reason thereof, Defendant is liable to Plaintiff for judgment in that Defendant

  conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys’ fees.


                                DEMAND FOR TRIAL BY JURY

      47.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

  a trial by jury on all issues so triable.




                                                 9
Case 1:21-cv-01951-EK-VMS Document 1 Filed 04/12/21 Page 10 of 10 PageID #: 10




                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff Sarah Salamon, individually and on behalf of all others similarly situated,

demands judgment from Defendant Zwicker & Associates, P.C. as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Tamir Saland, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and

       6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


       Dated: April 12, 2021                                Respectfully Submitted,

                                                            STEIN SAKS, PLLC

                                                            _/s/ Tamir Saland________
                                                            Tamir Saland, Esq.
                                                            285 Passaic Street
                                                            Hackensack, NJ 07601
                                                            Ph: 201-282-6500 ext. 122
                                                            Fax: 201-282-6501
                                                            tsaland@steinsakslegal.com
                                                            Counsel for Plaintiff Sarah Salamon




                                                10
